DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 and 14-17 without traverse in the reply filed on 11/04/21 is acknowledged. Applicant’s election of oxidizing biocides is also acknowledged. As such, the claims that read on the elected invention and elected oxidizing biocide are 1, 3-12 and 14-17. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Dependent claim 3’s claimed concentration range for the biocide component of from about 1 to about 99 wt-% is outside independent claim 1’s biocide concentration range of about 0.5 ppm to about 50,000 ppm (i.e. about 0.00005 wt.% to about 5 wt.%) when it is greater than about 5 wt.%. 
Furthermore, dependent claim 3’s concentration range from about 1 to about 99 wt-% for the corrosion inhibitor component is way outside of the concentration range for the corrosion inhibitor component of about 1 ppm to about 1,000 ppm (i.e. about 0.0001 wt.% to about 0.1 wt.%) as set forth in independent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


NOTE: For the following prior-art rejections the “limitations” of dependent claims 9-12 and 14-15, are being given no weight because they are directed towards specific ways of making the claimed peroxycarboxylic acid corrosion inhibited composition. As such, claims 9-12 and 14-15 are really “Product-by-Process” claims, and it is well established that patentability of such claims is based on the product and not the process of how the product is made. 
The Examiner will give weight to the further incorporation of other functional ingredients as set forth in dependent claims 16-17 but only in regards to the claimed corrosion inhibited aqueous compositions as a whole, and not to how it is made. 

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smigel et al. U.S. Patent Application Publication No.: 2012/0039821 A1.
	Smigel et al. teach a liquid composition that is applied to teeth in advance of a whitening gel or paste. The liquid composition is preferably in a viscous gel form, such that when the composition is applied to teeth, it does not flow quickly off the teeth. The 
	Applicant’s claims are deemed to be anticipated over Example 1 and Claim 14 wherein a composition is taught that comprises in part: 77.38 wt.% deionized water, 0.80 wt.% hydrogen peroxide and 0.07 wt.% cetyl pyridinium chloride. The pH of gelled composition is disclosed to be about 4.5 to 6.0. Please note that applicant’s corrosion rate of independent claim 1 and the shelf-stable limitations of dependent claims 4-5, are all deemed to be inherently met by said composition of Example 1, because the properties of a composition are inherent to the composition itself. 

Claims 1, 3-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall, II et al. U.S. Patent Number 5,635,195 in view of Kennedy, Jr. U.S. Patent Number 4,637,899.
Hall, II et al. teach an anti-microbial composition containing an ester of formic acid, an oxidizer, performic acid and water. Also provided is a premix for making the anti-microbial composition having two parts. One part contains the ester of formic acid and a second part contains the oxidizer. Another method is provided for making the anti-microbial composition in which the ester of formic acid is combined with the oxidizer and water. 
Preferably, the anti-microbial composition comprises about 0.01 to about 10 wt. % of the ester of formic acid, about 0.01 to about 10 wt. % of an oxidizer, about 0.001 to about 5 wt. % of performic acid, and up to about 99.98 wt. % water. More preferably, the anti-microbial composition comprises about 2 to about 8 wt. % of the ester of formic acid, about 1 to 10 wt. % of an oxidizer, about 0.001 to about 1 wt. % of performic acid, and up to about 97 wt. % of water, see column 1, lines 33-40 and column 2, lines 10-21. In a more preferred composition, the concentration of the performic acid is from about 0.001 to about 1 wt.%, see column 2, lines 39-42.
The incorporation of corrosion inhibitors, such as 1,2,3-benzotriazoles, azimidobenzene and benzene azimide (collectively CORBRATE 99tm, PMC Specialites Group, Inc.) is directly suggested in column 2, lines 43-53. Furthermore, the direct combination of 0.1 wt.% of  CORBRATE 99tm and Perform (i.e. an aqueous composition(s) that comprise about 0.001 to about 0.1 wt.% of performic acid generated from ethyl formate and urea hydrogen peroxide, see Example 1) is directly set forth in TABLE 2 of Example 2.  
The combination of 0.1 wt.% of  CORBRATE 99tm and Perform in Table 2 is directly taught to result in corrosion rates that fall well within applicant’s claimed limitation of less than about 4 mils per year as set forth in applicant’s independent claim 1. 
	Hall, II et al. differs from Applicant’s claimed invention in that the CORBRATE 99tm corrosion inhibitor used in Example 2, and also disclosed in column 2, lines 43-53, is/are not the same species of corrosion inhibitors claimed in Applicant’s independent claim 1.
 	The secondary reference to Kennedy, Jr. teaches a corrosion inhibitor composition comprising: (1) at least one of an aliphatic pyridinium salt (e.g. dodecyl aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt used to inhibit corrosion preferably ranges from about 120 to about 2400 milligrams per liter, see column 4, lines 37-39. Said concentration range corresponds to 0.012 wt.% to 0.24 wt.% of aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt to 1 liter of aqueous solution. 
Please note that Kennedy, Jr.’s Examples 1-10 and 12-17 (see TABLE II) all employ 0.1 vol.% concentration of a corrosion inhibitor composition mixed with the cleaning solution. Said corrosion inhibiting composition itself comprises between about 30 wt.% to about 25 wt.% of an alkyl pyridinium salt. The corrosion rates of Kennedy, Jr.’s Examples 1-10 and 12-17 are deemed to fall well within applicant’s claimed limitation of less than about 4 mils per year as set forth in applicant’s independent claim 1. 
	Also note that Applicant’s independent claim 1 concentration range of 1 ppm to about 1,000 ppm for the corrosion inhibitor, which corresponds to 0.0001 wt.% to about 0.1 wt.% of corrosion inhibitor. 
	It would have been obvious to one having ordinary skill in the art to use Kennedy, Jr.’s said teaching that corrosion inhibitor compositions comprising: (1) an aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt; and (2) a sulfur-containing compound is an effective composition to prevent metal corrosion, CORBRATE 99tm corrosion inhibitors actually used and disclosed by the primary reference to Hall, II et al.. Please note that Hall II et al.’s disclosed and used corrosion inhibitors, were set forth by way of illustration and not by way of limitation. Also note that Hall, II et al.’s corrosion inhibitor concentration amount used in their Examples and Kennedy, Jr.’s corrosion inhibitor amounts used in his examples, both fall within applicant’s claimed corrosion inhibitor concentration range. 
Finally, it would also have been obvious to use Kennedy, Jr.’s aliphatic pyridinium salt corrosion inhibiting composition in combination with Hall, II et al.’s CORBRATE 99tm corrosion inhibitors, because to use two or more components in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of unexpected and superior results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980). 

Claims 1, 3-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. U.S. Patent Number 6,211,237 in view of Kennedy, Jr. U.S. Patent Number 4,637,899.
	Huss et al. teach disinfecting agents according to the invention with a high microbiocidal effect contain up to 5 wt. % performic acid, hydrogen peroxide and peracetic acid. The agents can be obtained by addition of a source of formic acid such as formic acid, a water-soluble salt of the same or a lower formic ester, to an aqueous phase containing 5 to 50 wt. % hydrogen peroxide and 1 to 15 wt. % peracetic acid and, in the case of the addition of a salt, additionally a mineral acid. Preferred agents The further optional inclusion of corrosion inhibitors is disclosed in column 4, lines 23-42.
	Huss et al. differ from Applicant’s claimed invention in that there is no direct disclosure to the use of Applicant’s particularly claimed corrosion inhibitors of independent claim 1.
	The secondary reference to Kennedy, Jr. has been described above.
	It would have been obvious to one having ordinary skill in the art to use Kennedy, Jr.’s teaching that corrosion inhibitor compositions comprising: (1) at least one of an aliphatic pyridinium salt (e.g. dodecyl pyridinium bromide) or an aliphatic quinolinium salt; and (2) a sulfur-containing compound is an effective composition to prevent metal corrosion, as strong motivation to actually said corrosion inhibition composition as the corrosion inhibitor component in Huss et al.’s disinfecting composition. To use an amount of an aliphatic pyridinium salt corrosion inhibitor that falls within Applicant’s claimed concentration range is also deemed to be well motivated by Kennedy, Jr.’s disclosure of column 4, lines 37-39. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 4-12 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,590,282 because the patented claims are a direct subset of the pending claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761